DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments filed on 2/8/2021 are entered for prosecution. Claims 1-20 remain pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  No reasonable combination of prior art references were found to teach or suggest, along with other limitations, “a) receiving an instruction that the transit router, or a component of the transit router supporting the established LSP, will be taken down for maintenance at some time in the future, for some defined duration; b) generating at least one maintenance notification message (1) specifying the established LSP, (2) including information directly or indirectly specifying the time, and (3) including information specifying the defined duration; and c) transmitting the at least one maintenance notification message to at least one of (A) an upstream neighbor node in the established LSP, and (B) a central controller“ as recited in claims 1 and 13 and “receiving at least one notification message from a downstream neighbor node a maintenance notification message (1) specifying the established LSP, (2) including information directly or indirectly defining a time in the future that a transit router, or a component of the transit router supporting the established LSP, will be taken down for maintenance, and (3) including information defining a duration during which the transit router will be taken down for 

Jose et al. (US 9769017 B1, hereafter Jose) –  discloses “a) receiving (col.15, ll.1-15, In the example of FIG. 5, the packet forwarding component of the sending router constructs a liveliness detection message in accordance with the forwarding-plane liveliness detection protocol (206). At this time, the packet forwarding component of the sending router may be informed of, or otherwise detect, an impending disruption of operation of its control plane (208). As explained herein, an impending disruption of operation indicates that operation of the control plane may in the near future be compromised such that at that point control-plane communication with peer routers or controllers may be lost. For example, the routing engine(s) of the router may be undergoing a planned in-service software upgrade (ISSU), where loss of communication between the routing components and the peer routers may be compromised.) an instruction (col.15, ll.1-15, informed of an impending disruption of operation) that the transit router (col.15, ll.1-15, sending router), or a component of the transit router (col.15, ll.1-15, control plane, the routing engine(s)), will be taken down for maintenance (col.15, ll.1-15, the routing engine(s) of the router may be undergoing a planned in-service software upgrade (ISSU)) at some time in the future (col.15, ll.1-15, in the near future), for some defined duration (col.7, expected duration for the impending control plane disruption. In some examples, a subsequent packet 22 may be output by router 12B to affirmatively indicate an end to the control plane disruption period. col.15, ll.16-21, In the event the packet forwarding component determines that loss of control plane operation is impending (YES OF 209), the packet forwarding component includes within the liveliness detection message an indicator of such impending disruption (210).); b) generating (col.7, ll.114-21, Further, the additional information embedded within liveliness detection messages 22 by the forwarding plane liveliness detection protocol of router 12B may include an optional field indicating an expected duration for the impending control plane disruption. In some examples, a subsequent packet 22 may be output by router 12B to affirmatively indicate an end to the control plane disruption period. col.15, ll.16-21, In the event the packet forwarding component determines that loss of control plane operation is impending (YES OF 209), the packet forwarding component includes within the liveliness detection message an indicator of such impending disruption (210).) at least one maintenance notification message (col.7, ll.114-21, col.15, ll.16-21, liveliness detection message) (3) including information specifying the defined duration (col.7, ll.114-21, expected duration for the impending control plane disruption); and c) transmitting (col.15, ll.16-21, In the event the packet forwarding component determines that loss of control plane operation is impending (YES OF 209), the packet forwarding component includes within the liveliness detection message an indicator of such impending disruption (210). col.15, ll.24-27, After construction, the packet forwarding component of the sending router outputs the liveliness detection message to a peer network device in accordance with the forwarding plane liveliness detection protocol (211).) the at least one maintenance notification message (col.15, ll.16-21, col.15, ll.24-27, liveliness liveliness detection message an indicator of such impending disruption (210). col.15, ll.24-27, After construction, the packet forwarding component of the sending router outputs the liveliness detection message to a peer network device in accordance with the forwarding plane liveliness detection protocol (211).) the at least one notification message (col.15, ll.16-21, col.15, ll.24-27, liveliness detection message) from a downstream neighbor node  (col.15, ll.1-15, sending router) a maintenance notification message (col.15, ll.16-21, col.15, ll.24-27, liveliness detection message) (3) including information defining a duration (col.7, ll.114-21, expected duration for the impending control plane disruption) during which the transit router (col.15, ll.1-15, the sending router comprising control plane, the routing engine(s)) will be taken down for maintenance (col.15, ll.1-15, the routing engine(s) of the router may be undergoing a planned in-service software upgrade (ISSU))” as recited in claim 18. However, Jose does not disclose “the transit router supports LSP; the at least one maintenance notification message (1) specifying the established LSP, (2) including information directly or indirectly specifying the time; the upstream neighbor node is in the established LSP” as required by claims 1 and 13 or “responsive to the ingress router receiving the at least one notification message, 1) determining whether an alternative label switched path (LSP) to the egress router of the established LSP is available, and 2) responsive to a determination that an alternative LSP to the egress router of the established LSP is available, - switching over traffic from the established LSP to the alternative LSP, and otherwise, responsive to a determination that an alternative LSP to the egress router of the established LSP is not available, - establishing a new label switched path (LSP) to the egress 

Balakrishnan et al. (US 10542077 B1, hereafter Balakrishnan) –  discloses “a transit router supports LSP  (col.10, ll.31-40, For layer 3 cloud services, a virtual circuit may represent a layer 3 path through an IP/MPLS fabric of one or more of cloud exchange points 128, between an attachment circuit connecting a customer network to the cloud exchange point and an attachment circuit connecting a cloud service provider network to the cloud exchange point. Each virtual circuit may include at least one tunnel (e.g., an LSP and/or Generic Route Encapsulation (GRE) tunnel) having endpoints at the provider edge/autonomous system boundary of the cloud exchange point.); an at least one maintenance notification message (col.15, ll.31-46, In one example, when controller 2008 generates a payload publication message 2012 for a network event such as a maintenance request, controller 2008 may store in events registry 2052 information about the maintenance request. For instance, the events registry 2052 may store information about the device scheduled for maintenance, duration of maintenance, and/or alternate path. Information on the device schedule for maintenance may include type of device performing maintenance (e.g., port, slot, module, switch, etc.), the device identification, and device name. Information on the duration of maintenance may include message code, message description, and maintenance start and end times. Information on the alternate path may include alternate device type (e.g., port, slot, module, switch, etc.), alternate device identification, and alternate device name) (2) including information directly or indirectly specifying the time (col.15, ll.31-46, maintenance start time)” as required by claims 1 and 13. However, Balakrishnan does not disclose at least one maintenance notification message (1) specifying the established LSP; the upstream neighbor node in the established LSP” as required 

Hanif et al. (US 20130044586 A1, hereafter Hanif, Hanif was cited by Applicant in IDS filed 1/31/2020) –  discloses “responsive to the ingress router receiving an at least one notification message ([0065] At 606, upon receiving the failed interface information from the management processor, the linecard processor uses the pre-stored information regarding protected LSPs and their corresponding backup LSPs to determine a set of the protected LSPs that are adversely impacted by the interface failure and their corresponding backup LSPs. For example, the linecard processor may use data structures 300 and 400 depicted in FIG. 4 to identify the set of protected LSPs that are impacted by the failed interface and the corresponding backup LSPs.), 1) determining whether an alternative label switched path (LSP) to the egress router of the established LSP is available ([0066] In one embodiment, the linecard processor may identify the set of impacted LSPs and their backup LSPs by first identifying an entry in data structure 400 identifying the particular failed egress interface received from the management processor. The linecard processor may then walk the references or pointers 402 from the identified entry in data structure 400 to identify all the protected LSPs that use the particular egress interface and are thus impacted by the failed interface and their backup LSPs. In this manner, the impacted set of LSPs and their backups are determined in a quick and efficient manner with minimal time impact.), and 2) responsive to a determination that the alternative LSP to the egress router of the established LSP is available, - switching over traffic from the established LSP to the alternative LSP ([0067] At 608, for each impacted protected LSP that is determined in 606, the linecard processor performs a failover to the corresponding backup LSP determined in 606. In one embodiment, as part of 608, the linecard processor performs the failover from a protected LSP to its backup LSP by programing or adapting the forwarding hardware on the linecard to redirect packets for a protected LSP to the backup LSP for the protected LSP. For example, the forwarding hardware on a linecard of router R2 may be adapted to, for a packet having an in-label "IL1", to perform a label operation using out-label "OL2" and then forward the packet using egress interface E3 2/3.)” as required by claim 18. However, Hanif does not disclose “otherwise, responsive to a determination that an alternative LSP to the egress router of the established LSP is not available, - establishing a new label switched path (LSP) to the egress router of the established LSP, and - switches over traffic from the established LSP to the new LSP” as required in claim 18.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOO JEONG/
Primary Examiner, Art Unit 2473
2/11/2021